Citation Nr: 0520471	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for a chronic 
lumbosacral strain with radiculitis, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increase above the existing 40 percent 
evaluation for a chronic lumbosacral strain with radiculitis.

In June 2004, the Board remanded the case for additional 
development.  The RO and the VA Appeals Management Center 
(AMC), in Washington, DC, completed the development, and 
returned the case to Board for review.  In July 2005, the 
Board received the veteran's request for a hearing to be held 
before a Veterans Law Judge at the Boston RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2005, the veteran requested a hearing at the RO 
before a Veterans Law Judge.  To ensure full compliance with 
due process requirements, the case is REMANDED for the 
following action:

The RO should schedule a travel board 
hearing for the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the 


right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


